Title: To Thomas Jefferson from Ebenezer Elmer, 7 February 1806
From: Elmer, Ebenezer
To: Jefferson, Thomas


                        
                            Sir,
                            Washington Feby. 7th. 1806
                        
                        I have been informed that the Collectorship of the Port of Detroit is Vacant. If this be the case, I beg
                            leave to recommend Mr. John Westcott Jr. now a Citizen of New Jersey to that office. He is a young man of competent
                            talents & acquirements, I believe, to execute the duties of that office with propriety & correctness; and
                            so far as have observed has the habits of Industry, sobriety, & fidelity to every trust committed to him.
                        I am, Sir, with great respect Your Obedt. Humbl Servt.
                        
                            Eben. Elmer.
                     
                        
                    